DISMISS and Opinion Filed June 9, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00088-CV

                   IN THE ESTATE OF ROBERT S. KAM, DECEASED

                          On Appeal from the Probate Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. PR-11-1368-3

                            MEMORANDUM OPINION
                           Before Justices Lang, Myers, and Brown
                                   Opinion by Justice Lang
       Before the Court is the parties’ joint motion to dismiss the appeal. The parties have

informed the Court that they have settled their differences. Accordingly, we grant the parties’

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(2).




                                                  /Douglas S. Lang/
                                                  DOUGLAS S. LANG
140088F.P05                                       JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE ESTATE OF: ROBERT S. KAM,                     On Appeal from the Probate Court No. 3,
DECEASED                                             Dallas County, Texas.
                                                     Trial Court Cause No. PR-11-1368-3.
No. 05-14-00088-CV                                   Opinion delivered by Justice Lang. Justices
                                                     Myers and Brown, participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, David Kam, recover his costs of this appeal from
appellant, Justin Kam.


Judgment entered this 9th day of June, 2014.




                                                     /Douglas S. Lang/
                                                     DOUGLAS S. LANG
                                                     JUSTICE




                                               –2–